        Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 1 of 16




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISTOPHER BENJAMIN,                             :      Civil No. 3:20-CV-34
                                                 :
       Plaintiff,                                :
                                                 :      (Magistrate Judge Carlson)
              v.                                 :
                                                 :
KMB PLUMBING & ELECTRICAL,                       :
INC., et al.,                                    :
                                                 :
       Defendants.                               :

                            MEMORANDUM OPINION

I.     Statement of Facts and of the Case

       The Federal Arbitration Act provides for the enforcement of arbitration

clauses in contracts and states that: “A written provision in any maritime transaction

or a contract evidencing a transaction involving commerce to settle by arbitration a

controversy thereafter arising out of such contract or transaction, . . . , shall be valid,

irrevocable, and enforceable . . . .” 9 U.S.C. § 2. However, arbitration rights are a

function of the contractual arrangement between the parties, and the ability to

compel arbitration in federal court often turns of the language used in the contract

and the parties’ reasonable understanding of that language. Such questions may be

clear from the pleadings or may require factual development. Thus, depending upon

the clarity of the agreement, and the factual context of the case, the ability to enforce


                                            1
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 2 of 16




an arbitration clause in a contract may be decided as a matter of law on the pleadings;

as a matter of law based upon the undisputed material facts; or as a matter of fact

following an evidentiary proceeding.

      This case, which comes before us for consideration of a second motion to

compel arbitration, (Doc. 18), is an action brought by a former employee, Kristopher

Benjamin, against his former employer, KMB Plumbing and Electrical, Inc.

(“KMB”), and its owner, Kevin Berry. (Doc. 1). In his complaint, the plaintiff

alleged that Berry, acting on behalf of KMB, harassed and discriminated against him

on the basis of race and sex. (Id., ¶¶ 19-41). In addition, Benjamin asserted that the

defendants failed to properly pay him for overtime that he worked. (Id., ¶¶ 43-50).

      Based on these allegations, Benjamin brought five claims against the

defendants, alleging that their actions constituted: (1) discrimination under Title VII

of the Civil Rights Act; (2) retaliation under Title VII; (3) violation of the Fair Labor

Standards Act; (4) violations of the Pennsylvania wage laws; and (5) discrimination

under 42 U.S.C. § 1981. (Id., ¶¶ 60-80). In response to Benjamin’s complaint, the

defendants filed a motion to dismiss, alleging that the claims were subject to an

arbitration clause, that this court should direct the parties to engage in arbitration,

and that the proceedings should be stayed until the resolution of such arbitration. In

support of this proposition, the defendants attached what they asserted was the




                                           2
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 3 of 16




complete agreement between the parties, spanning seven pages in length, and

containing a global arbitration provision, which provides as follows:

      VII. Arbitration of Disputes

          A. All disputes over the terms of this Agreement, or any
          other work-related dispute between the parties, shall be
          submitted to arbitration in the event it is not resolved among
          the parties within sixty (60) days from the date of notification
          of the dispute.

          B. Either party may request arbitration.

          C. The arbitrator’s decision shall be final and binding.
          Enforcement may be sought through injunction proceedings
          in an appropriate Court of Common Pleas. If the arbitration
          award calls for the payment of money, the award may be filed
          as a judgment in the appropriate Court of Common Pleas.

          D. The costs of the arbitration shall be borne by both parties
          equally unless the arbitrator assigns them to one party in his
          or her award.

          F. [sic] The procedural rules of the American Arbitration
          Association shall apply.

          G. . . . [E]ach party is required to furnish the other party with
          a witness and exhibit list fourteen (14) days prior to the
          arbitration hearing. Failure to comply with this paragraph
          shall preclude the admission of any evidence.

(Doc. 5-1, at 5).

      In response, Benjamin noted that the agreement contained the arbitration

provision on page six, but that the preamble to the contract indicated that the

agreement contained four pages. He then asserted that: “Upon review of the facts, it



                                         3
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 4 of 16




remains strikingly clear that Plaintiff was given an incomplete agreement to sign,

and that Defendants apparently took steps to conceal the entirety of the agreement

to obtain Plaintiff’s assent to such.” (Doc. 6-1 at 16).1 For their part, the defendants

rejoined that any attack of the validity of the arbitration agreement should be brought

before an arbitrator since this is an issue within their jurisdiction under the Federal

Arbitration Act (“FAA”)—the guiding law behind this agreement.

      We construed the motion as a motion to compel arbitration since it did not

address the merits of the plaintiff’s complaint and instead only raised issued

regarding the parties’ alleged agreement to arbitrate. We denied the motion to

compel arbitration, without prejudice to renewal, finding that there was an

unresolved factual dispute regarding the authenticity of the arbitration provision of

this contract and directing the parties to engage in limited discovery. (Doc. 14).

      We are now faced with a renewed motion to compel arbitration and a more

fulsome factual record following limited discovery. This motion has been fully

briefed by the parties and is, therefore, ripe for resolution. After review, we find that

Benjamin has conceded the existence of the arbitration clause in the agreement he

signed, and we will therefore grant the motion to compel arbitration.


1
  At that time, Benjamin also raised several issues relating to the enforceability of
the agreement between the parties: he argued that the agreement is void due to
failure of consideration and unconscionability, and raised an issue of waiver based
on defendants’ lawsuit in the Court of Common Pleas of Monroe County regarding
a work-related dispute.

                                           4
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 5 of 16




II.   Discussion

      A.     The Federal Arbitration Act—Standard of Review

      The Federal Arbitration Act provides, in part, as follows:

      A written provision in any maritime transaction or a contract
      evidencing a transaction involving commerce to settle by arbitration a
      controversy thereafter arising out of such contract or transaction, or the
      refusal to perform the whole or any part thereof, or an agreement in
      writing to submit to arbitration an existing controversy arising out of
      such a contract, transaction, or refusal, shall be valid, irrevocable, and
      enforceable, save upon such grounds as exist at law or in equity for the
      revocation of any contract.

9 U.S.C. § 2. The Act “creates a body of federal substantive law establishing and

governing the duty to honor agreements to arbitrate disputes.” Century Indem. Co.,

v. Certain Underwriters at Lloyd’s London, 584 F.3d 513, 522 (3d Cir. 2009).

Congress enacted the Federal Arbitration Act in order “to overrule the judiciary’s

longstanding reluctance to enforce agreements to arbitrate and its refusal to put such

agreements on the same footing as other contracts, and in the FAA expressed a strong

federal policy in favor of resolving disputes through arbitration.” Id. (citations

omitted).

      The right to arbitration, however, is entirely a creature of contract. “Because

‘[a]rbitration is a matter of contract between the parties,’ a judicial mandate to

arbitrate must be predicated upon the parties’ consent. Par-Knit Mills, Inc. v.

Stockbridge Fabrics Co., Ltd., 636 F.2d 51, 54 (3d Cir. 1980). The Federal

Arbitration Act (the ‘FAA’), 9 U.S.C. § 1, et seq., enables the enforcement of a

                                          5
        Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 6 of 16




contract to arbitrate, but requires that a court shall be ‘satisfied that the making of

the agreement for arbitration . . . is not in issue’ before it orders arbitration. Id. § 4.”

Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 771 (3d Cir. 2013).

Given that arbitration is a contractual matter, prior to compelling arbitration pursuant

to the FAA, a court must first determine that (1) an enforceable agreement to

arbitrate exists, and (2) the particular dispute falls within the scope of the agreement.

Kirleis v. Dickie, McCamey & Chilcote, P.C., 560 F.3d 156, 160 (3d Cir. 2009)

(citation omitted). In ruling upon motions to compel arbitration, we are cautioned

that: “Doubts should be resolved in favor of coverage.” First Liberty Inv. Grp. v.

Nicholsberg, 145 F.3d 647, 653 (3d Cir. 1998) (internal quotation marks omitted).

       Yet, when addressing a motion to compel arbitration, we must also be mindful

of the procedural posture of the case, since that procedural posture defines the scope

of our review. See Guidotti, 716 F.3d at 771-76. In this regard, the Third Circuit has

provided some guidance as to which standards may be appropriate under the given

circumstances in a particular case. According to the Court:

       [W]hen it is apparent, based on the face of the complaint, and
       documents relied upon in the complaint, that certain of a party’s claims
       are subject to an enforceable arbitration clause, a motion to compel
       arbitration should be considered under a Rule 12(b)(6) standard without
       discovery’s delay. But if the complaint and its supporting documents
       are unclear regarding the agreement to arbitrate, or if the plaintiff has
       responded to a motion to compel arbitration with additional facts
       sufficient to place the agreement to arbitrate in issue, then the parties
       should be entitled to discovery on the question of arbitrability before a
       court entertains further briefing on the question.

                                             6
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 7 of 16




Id. at 776 (citation omitted) (internal quotation marks omitted). Any time that a court

finds that it must make findings in order to determine arbitrability, pre-arbitration

discovery may be warranted. Id. at 775 n.5. If a court elects to deny a motion to

compel arbitration under Rule 12(b)(6) in order allow discovery on the question of

arbitrability, “[a]fter limited discovery, the court may entertain a renewed motion to

compel arbitration, this time judging the motion under a summary judgment

standard.” Id. at 776. Finally, “[i]n the event that summary judgment is not warranted

because ‘the party opposing arbitration can demonstrate, by means of citations to the

record,’ that there is ‘a genuine dispute as to the enforceability of the arbitration

clause,’ the ‘court may then proceed summarily to a trial regarding “the making of

the arbitration agreement or the failure, neglect, or refusal to perform the same,” as

Section 4 of the FAA envisions.’ ” Id. at 776 (citation omitted).

      B.     The Scope of the Federal Arbitration Act (FAA)

      The Federal Arbitration Act (FAA) provides in part as follows:

      A written provision in any maritime transaction or a contract
      evidencing a transaction involving commerce to settle by arbitration a
      controversy thereafter arising out of such contract or transaction, or the
      refusal to perform the whole or any part thereof, or an agreement in
      writing to submit to arbitration an existing controversy arising out of
      such a contract, transaction, or refusal, shall be valid, irrevocable, and
      enforceable, save upon such grounds as exist at law or in equity for the
      revocation of any contract.




                                          7
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 8 of 16




9 U.S.C. ' 2. The FAA then provides parties whose federal court disputes may also

be subject to arbitration with a specific means of compelling pre-litigation arbitration

of their dispute. Under the FAA:

      A party aggrieved by the alleged failure, neglect, or refusal of another
      to arbitrate under a written agreement for arbitration may petition any
      United States district court which, save for such agreement, would have
      jurisdiction under title 28, in a civil action or in admiralty of the subject
      matter of a suit arising out of the controversy between the parties, for
      an order directing that such arbitration proceed in the manner provided
      for in such agreement.

9 U.S.C. § 4.

      When the court determines that a particular dispute brought in federal court is

subject to an arbitration agreement, the FAA prescribed the course which we must

follow, and states that:

      If any suit or proceeding be brought in any of the courts of the United
      States upon any issue referable to arbitration under an agreement in
      writing for such arbitration, the court in which such suit is pending,
      upon being satisfied that the issue involved in such suit or proceeding
      is referable to arbitration under such an agreement, shall on application
      of one of the parties stay the trial of the action until such arbitration has
      been had in accordance with the terms of the agreement, providing the
      applicant for the stay is not in default in proceeding with such
      arbitration.

9 U.S.C. § 3.

      The FAA “creates a body of federal substantive law establishing and

governing the duty to honor agreements to arbitrate disputes.” Century Indem. Co.,


                                           8
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 9 of 16




v. Certain Underwriters at Lloyd=s London, 584 F.3d 513, 522 (3d Cir. 2009).

Congress enacted the FAA in order “to overrule the judiciary=s longstanding

reluctance to enforce agreements to arbitrate and its refusal to put such agreements

on the same footing as other contracts, and in the FAA expressed a strong federal

policy in favor of resolving disputes through arbitration.” Id. (citations omitted).

Because arbitration is a contractual matter, prior to compelling arbitration pursuant

to the FAA, a court must first determine that (1) an enforceable agreement to

arbitrate exists, and (2) the particular dispute falls within the scope of the agreement.

Kirleis, 560 F.3d at 160 (citation omitted). The FAA, which was specifically

designed to overcome what was seen as judicial antipathy for arbitration agreements,

however, creates a clear statutory preference for arbitration. Accordingly, in

considering motions to compel arbitration, arbitration should not be denied “unless

it may be said with positive assurance that the arbitration clause is not susceptible of

an interpretation that covers the asserted dispute. Doubts should be resolved in favor

of coverage.” First Liberty Inv. Grp. v. Nicholsberg, 145 F.3d 647, 653 (3d Cir.

1998) (internal quotation marks omitted).

      In short:

      The Arbitration Act thus establishes a “federal policy favoring
      arbitration,” Moses H. Cone Memorial Hospital v. Mercury
      Construction Corp., 460 U.S. 1, 24, 103 S.Ct. 927, 941, 74 L.Ed.2d 765
      (1983), requiring that “we rigorously enforce agreements to arbitrate.”
      Dean Witter Reynolds Inc. v. Byrd, supra, 470 U.S., at 221, 105 S.Ct.,


                                           9
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 10 of 16




      at 1242. This duty to enforce arbitration agreements is not diminished
      when a party bound by an agreement raises a claim founded on statutory
      rights. As we observed in Mitsubishi Motors Corp. v. Soler Chrysler-
      Plymouth, Inc., “we are well past the time when judicial suspicion of
      the desirability of arbitration and of the competence of arbitral
      tribunals” should inhibit enforcement of the Act “ ‘in controversies
      based on statutes.’ ” 473 U.S., at 626-627, 105 S.Ct., at 3354, quoting
      Wilko v. Swan, supra, 346 U.S., at 432, 74 S.Ct., at 185. Absent a well-
      founded claim that an arbitration agreement resulted from the sort of
      fraud or excessive economic power that “would provide grounds ‘for
      the revocation of any contract,’ ” 473 U.S., at 627, 105 S.Ct., at 3354,
      the Arbitration Act “provides no basis for disfavoring agreements to
      arbitrate statutory claims by skewing the otherwise hospitable inquiry
      into arbitrability.” Ibid.

Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220, 226 (1987).

      Adopting this approach, courts have resisted efforts to carve out an exception

to the arbitration act for claims, like those made here, which rest upon general attacks

upon the formation of the contract that contains the arbitration provision. On this

score, the courts distinguish between claims attacking the validity of the contract

generally, and a more specific claim attacking the arbitration clause itself. Only the

latter may be exempted from the FAA, not the former. As the Supreme Court has

explained:

      Accordingly, if the claim is fraud in the inducement of the arbitration
      clause itself—an issue which goes to the ‘making’ of the agreement to
      arbitrate—the federal court may proceed to adjudicate it. But the
      statutory language does not permit the federal court to consider claims
      of fraud in the inducement of the contract generally.



                                          10
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 11 of 16




Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 403–04, 87 S. Ct.

1801, 1806, 18 L. Ed. 2d 1270 (1967) (footnote omitted). Buckeye Check Cashing,

Inc. v. Cardegna, 546 U.S. 440, 445-46 (2006) (holding that whether a contract

containing an arbitration provision was void for illegality was to be determined by

arbitrator, not court); Merritt-Chapman & Scott Corp. v. Pennsylvania Turnpike

Com’n, 387 F.2d 768, 771 (3d Cir. 1967) (following Prima Paint and holding that a

general attack on a contract as being the product of fraud is to be decided under the

applicable arbitration provision by the arbitrator).

      Finally, in a case such as this where the parties expressly incorporate the

American Arbitration Association Rules into their agreement, courts should allow

the question of arbitrability to be addressed in the first instance in the arbitration

forum, as the Rules state that “[t]he arbitrator shall have the power to rule on his or

her own jurisdiction, including any objections with respect to the existence, scope

or validity of the arbitration agreement.” See Richardson v. Coverall North America,

Inc., 811 Fed. Appx. 100, 103 (2020).

      C.     This Motion to Compel Arbitration Will Be Granted.

      Here, this Court has already ordered limited discovery on the factual issue of

whether there is a valid arbitration agreement and we are now presented with a

renewed motion to compel arbitration. Due to the procedural posture of the case at

this time, it is now appropriate to judge this motion under a summary judgment



                                          11
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 12 of 16




standard. Guidotti, 716 F.3d at 776. We can only compel arbitration or deny the

motion where there is no genuine issue of material fact as to whether the parties

entered a valid agreement to arbitrate. Kirleis, 560 F.3d at 159. If there is “a genuine

dispute as to the enforceability of the arbitration clause,” then we may proceed to a

trial on “the making of the arbitration agreement.” Guidotti, 716 F.3d at 776 (internal

quotations omitted).

      In response to the defendants’ first motion to compel arbitration, Benjamin

asserted that he was not provided with the entire agreement when the defendants

requested that he sign it. He supported this argument by noting that the first page of

the agreement states that it consists of four pages but that the agreement submitted

by defendants was seven pages long. (Doc. 5-1). In our first memorandum opinion,

we noted that Benjamin asked us to infer, from this information, that he was not

provided with the entire agreement. (Doc. 14, at 9). We found that this was a purely

factual dispute best left to discovery, as we were not at liberty to resolve the issue at

that time. (Id.) Following limited discovery on this issue, Benjamin has conceded

that the arbitration agreement was part of the contract that he signed.

      The testimony adduced during the discovery period revealed that the original

agreement was printed double-sided, which would result in four pieces of paper,

containing a total of 7 pages worth of content. (Doc. 18-3, at 4, 6; Doc. 18-4, at 8).

Defendant Kevin Berry as well as Korey Rustici, the officer manager at KMB,



                                           12
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 13 of 16




testified at their depositions that Benjamin was presented with the agreement, took

it home to review it, and returned it, signed. (Doc. 18-3, at 3; Doc 18-4, at 2-3).

Benjamin maintains that he was only provided with a partial copy of the agreement;

however he initially testified in his deposition that he only received the first page.

(Doc. 19-5, at 7). He later stated that he was also provided with the last page, where

he signed and dated the agreement. (Id., at 8). Even later in the deposition, Benjamin

admitted that the address written on page six of the agreement is in his handwriting.

(Id., at 10). Page six of the agreement would have been on the reverse side of the

double-sided page containing page five, which is where the arbitration agreement

appears. We agree with the defendants that the physical attributes of the document

and this concession by Benjamin demonstrate that there was an arbitration clause in

the agreement Benjamin executed on December 24, 2018.

      In opposition, Benjamin again raises issues relating to the enforceability of

the agreement itself, such as procedural unconscionability and lack of consideration.

However, having found that the agreement contained an arbitration clause, we need

not address these collateral issues relating to the enforceability of the agreement

overall. Attacks on the validity of the contract itself, as opposed to attacks on the

arbitration clause specifically, are within the province of the arbitrator. Prima Paint

Corp., 388 U.S. at 406-07. “[U]nless the challenge is to the arbitration clause itself,




                                          13
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 14 of 16




the issue of the contract’s validity is considered by the arbitrator in the first instance.”

Buckeye Check Cashing, Inc., 546 U.S. at 445-46.

       Benjamin’s lack of consideration claim seems to conflate the question of lack

of consideration to enter into the arbitration agreement and lack of consideration to

enter into the entire seven-page agreement. Fairly construed, Benjamin’s complaint

brings a general claim that there was no consideration to enter into the agreement at

all. (Doc. 1). Benjamin’s complaint does not allege, and he does not otherwise

demonstrate, that there was only a lack of consideration as to the arbitration

agreement. Quite the contrary, he argues that he was not given the entirety of the

agreement, that his promotion was in name only, and the circumstances surrounding

his signature of the document lead to a conclusion of procedural unconscionability.

       We recognize that the Supreme Court has carefully delineated between

general attacks on contract formation and specific attacks on the making of the

agreement to arbitrate. See Prima Paint Corp., 388 U.S. at 403-04; Buckeye Check

Cashing, Inc., 546 U.S. at 445-46; Merritt-Chapman & Scott Corp., 387 F.2d at 771.

In the instant case, Benjamin’s arguments regarding lack of consideration and

unconscionability are attacks on the entire agreement, rather than attacks specifically

on the arbitration provision. Given the “federal policy favoring arbitration,” Moses

H. Cone Memorial Hospital, 460 U.S. at 24, which requires that we “rigorously

enforce agreements to arbitrate,” Dean Witter Reynolds Inc., 470 U.S. at 221, these



                                            14
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 15 of 16




general attacks are insufficient to defeat a motion to compel arbitration. Thus, these

arguments should be left to the arbitrator to decide.

      Furthermore, the parties here expressly incorporated into their arbitration

agreement the AAA Rules. The agreement provides that “[t]he procedural rules of

the American Arbitration Association shall apply.” (Doc. 18-2, at 6). We are obliged

to honor this clear contractual language and defer to the AAA Rules. The AAA Rules

state that “[t]he arbitrator shall have the power to rule on his or her own jurisdiction,

including any objections with respect to the existence, scope or validity of the

arbitration agreement.” American Arbitration Association, Commercial Arbitration

Rules and Mediation Procedures, Rule 7(a). On this score, it is clear that the gateway

question of arbitrability is within the authority of an arbitrator to decide.

      Given the evidence adduced at the hearing, the plaintiff’s concession

regarding the contract, and the plain language of the contract, and consistent with

the policies favoring arbitration embodied in the FAA, this renewed motion to

compel arbitration will be granted, and this case stayed pending arbitration. 2




2
  Once it has been shown that arbitration of a dispute is appropriate, the FAA
require a court to grant a stay in favor of arbitration unless the parties have “clearly
and unequivocally excepted a certain dispute from arbitration.” In re Prudential
Ins. Co., 133 F.3d 225, 231 (3d Cir. 1998). No such showing has been made here.
Therefore, this case should be stayed pending arbitration.

                                           15
       Case 3:20-cv-00034-MCC Document 20 Filed 06/17/21 Page 16 of 16




III.   Conclusion

       Accordingly, for the foregoing reasons the defendants’ renewed motion to

compel arbitration and stay proceedings (Doc. 18) will be GRANTED and this

federal action will be STAYED pending the outcome of the arbitration proceedings.

       An appropriate order follows.

                                            S/Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge

DATED:       June 17, 2021




                                       16
